Citation Nr: 0927045	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-17 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1976 to 
September 1979 and from November 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in June 2009 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO; a 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008)) redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The law particularly 
required VA to obtain any relevant records held by any 
Federal department or agency.  38 U.S.C.A. § 5103A(b)(3), 
(c)(3).  

The Veteran's complete service treatment records (STRs) have 
not been associated with the claims file.  In July 2008, the 
RO requested the Veteran's complete STRs and his entrance 
physical examination.  The response indicated that the 
"prior request for medical documents" was mailed to the 
Federal building in which the Seattle RO is located.  It was 
not specified whether the requested records were ever sent or 
whether they are unavailable.  The January 2009 Supplemental 
Statement of 

the Case (SSOC) noted that the complete STRs had not been 
associated with the claims file and that the RO had been 
advised that the records already provided are all of the 
available records.  The Board notes, however, that the 
written response to the July 2008 records request does not 
unequivocally state that the STRs are not available.  
Therefore, a remand is necessary in order to obtain the 
missing STRs or to ensure that they are not available.

In addition, at his hearing before the undersigned, the 
Veteran indicated that he would be providing, through his 
representative, a list of other locations where he has 
received treatment for the claimed disability, accompanied by 
appropriate signed authorizations to permit the RO to obtain 
such records.  It does not appear that such 
information/authorization has yet been received.

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Provide 
the Veteran with the opportunity to 
submit information and authorization 
for VA to obtain records of any 
additional treatment he has undergone 
for the claimed disability.

2.	The RO should request a complete copy 
of the Veteran's STRs from the 
custodian of such records.  Attempts to 
obtain these records should continue in 
accordance with 38 U.S.C.A. 
§ 5103A(b)(3) and implementing 
regulations.  If the STRs cannot be 
obtained, a written summation of their 
unavailability should be included in 
the claims file.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim for service 
connection for a chronic low back 
disorder.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with an 
SSOC.  The case should then be returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


